 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 1 of 10 PageID 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )
                                        )
      v.                                )
                                        ) Case No. _________________________
                                        )
MARIA STINSON, f/k/a MARIA SUTTON;      )
CENTRAL FLORIDA DREAM                   )
REALTY, INC.; and JASON STINSON,        )
                                        )
                   Defendants.          )
_______________________________________ )


                                          COMPLAINT

       COMES NOW the United States of America, by and through its undersigned counsel,

and complains and alleges as follows:

                                 JURISDICTION AND VENUE

       1.      This civil action is commenced pursuant to Section 7402(a) of the Internal

Revenue Code of 1986 (title 26 of United States Code) (“IRC”) and the Court’s ancillary

jurisdiction to enforce a judgment for equitable monetary relief entered in United States v. Jason

Stinson, individually and doing business as LBS Tax Services and Nation Tax Services LLC,

Case No. 6:14-cv-1534-ACC-TBS. Pursuant to Sections 726.105(1)(a) and 726.106(1) of the

Florida Statutes (“FSA”), the United States asks the Court to determine that a transfer from the

judgment debtor in Case No. 6:14-cv-1534-ACC-TBS was fraudulent, to impose equitable liens

on the proceeds of that transfer, and to enter judgment in the amount of the transfer against the

transferee. Alternatively, the United States asks the Court to compel the judgment debtor in
                                                 1
 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 2 of 10 PageID 2




Case No. 6:14-cv-1534-ACC-TBS to assign to the United States his interest in a purported note,

and to enter judgment in favor of the United States for the maker’s default on the note.

       2.      Jurisdiction over this action is vested in the Court by Section 1345 of title 28,

United States Code, by IRC Section 7402, and the Court’s ancillary jurisdiction to enforce its

judgment in a prior case.

       3.      Venue is proper in the United States District Court for the Middle District of

Florida by virtue of 28 U.S.C. § 1391(b)(1) because the individual defendants reside in Seminole

County, Florida, within the jurisdiction of this court, and the corporate defendant’s principal

place of business is in Seminole County, Florida.

                                         DEFENDANTS

       4.      The defendant Maria Stinson, formerly known as Maria Sutton, resides in

Seminole County, Florida, within the jurisdiction of this court.

       5.      The defendant Central Florida Dream Realty, Inc., (“Central Florida Dream

Realty”) is an active corporation incorporated in the State of Florida and wholly owned by Maria

Stinson. Its principal place of business is in Seminole County, Florida.

       6.      The defendant Jason Stinson resides in Seminole County, Florida, and is the

husband of Maria Sutton.

                                  GENERAL ALLLEGATIONS

       7.      Jason Stinson owned and operated a tax return preparation business that was

intended to, and did, produce thousands of fraudulent federal income tax returns and generated

exorbitant profits for Jason Stinson. The United States eventually obtained an injunction



                                                 2
 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 3 of 10 PageID 3




shutting down the business and a judgment in the amount of $949,952.47 for equitable monetary

relief, specifically, the disgorgement of unjust profits.

       8.      Jason Stinson entered the tax return preparation business in 2010 when he was

hired by Walner Gachette to be the manager of a store for LBS Tax Services. In 2011, Jason

Stinson owned his own tax return preparation store in Tampa, Florida, through a single-member

limited liability company, Jason Stinson, LLC, paying Gachette $5,000 for the use of the LBS

Tax Services name. He later changed the name of his limited liability company to Nation Tax

Services, LLC. By 2012, Jason Stinson (through his limited liability company) owned and

operated 12 stores.

       9.      Jason Stinson and Maria Sutton met in 2012, and were living together, along with

Maria Sutton’s minor child, by November 2012. They had another child together in 2013.

       10.     In March 2013, the Internal Revenue Service began an investigation into Jason

Stinson’s tax return preparation business.

       11.     In April 2013, Jason Stinson purchased a home located at 2205 Smoketree Court,

Longwood, Florida (“2205 Smoketree Court”). He paid $515,000 for the home using the

proceeds from his tax return preparation business to cover the entire cost of the home.

       12.     Also in 2013, Jason dissociated himself from Walner Gachette, dropped the LBS

Tax Services name, and downsized his tax return preparation business to ten stores operating

under the name Nation Tax Services in Florida, Alabama, Georgia, and North Carolina.

       13.     Maria Sutton began working as an employee at Nation Tax Services in 2013, and

continued as an employee there through 2015. She was an administrative assistant during her

time with Nation Tax Services.

                                                  3
 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 4 of 10 PageID 4




       14.     In January 2014 Jason Stinson created a new limited liability company, Eagle

Nest Management, Inc., through which he purchased rental properties to rehabilitate and sell.

The funds used to purchase the properties came from Jason Stinson’s tax return preparation

business.

       15.     On September 23, 2014, the United States filed its complaint in United States v.

Jason Stinson, individually and doing business as LBS Tax Services and Nation Tax Services

LLC., Case No. 6:14-cv-1534-ACC-TBS (M.D. Fla.), seeking an injunction against Jason

Stinson and his tax return preparation business, along with the disgorgement of unjust profits.

       16.     On January 28, 2016, the Court entered a preliminary injunction against Jason

Stinson, individually and doing business as LBS Tax Services and Nation Tax Services LLC,

from engaging in the tax return preparation business.

       17.     On April 29, 2016, Jason Stinson obtained a home equity line of credit in the

amount of $300,000 from Wells Fargo Bank, using 2205 Smoketree Court as collateral for any

loan advances. Between June 10, 2016 and September 9, 2016, Jason Stinson took advances on

the home equity line of credit in the total amount of $298,000. Of that amount, $148,000 was

transferred to Eagle Nest Management LLC and used for the repair of four properties, one of

which was sold in December 2016, another two were sold in February 2017, and the last was

sold in May 2017. Jason Stinson has not accounted for the proceeds of those sales, amounting to

approximately $375,000, notwithstanding efforts by the United States to obtain that information

from him in post-judgment discovery.

       18.     On June 16, 2016, Maria Sutton created Central Florida Dream Realty. She has

been and remains the sole shareholder and officer of the corporation.

                                                4
 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 5 of 10 PageID 5




       19.     On August 3, 2016, Jason Stinson took a $150,000 advance on the line of credit,

which was sent by wire transfer directly to the account of Central Florida Dream Realty.

       20.     The court conducted a six-day bench trial in October and November 2016 in

United States v. Jason Stinson, individually and doing business as LBS Tax Services and Nation

Tax Services LLC., Case No. 6:14-cv-1534-ACC-TBS. On March 6, 2017, the Court issued its

memorandum and opinion making findings of fact and conclusions of law, and permanently

enjoining Jason Stinson and his companies from engaging in the tax return preparation business,

among other things. In its opinion, the court found that Jason Stinson and his employees had

engaged in “fraudulent and deceptive conduct” because “the goal of his business model was

essentially take advantage of low-income taxpayers.” The court further found that the United

States had “proven by clear and convincing evidence that Stinson engaged in fraudulent conduct

by making improper, inflated, and false claims on tax returns . . . .” Among the common

fraudulent tactics the court identified on tax returns prepared by Jason Stinson’s business were:

(a) claiming personal expenses as business expenses; (b) fabricating deductions for unreimbursed

employee expenses; (c) reporting charitable contributions that were not actually made; (d)

reporting fictitious Schedule C businesses with fabricated income and expenses; (e) inflating

profits and losses of actual business; and (f) claiming unwarranted education credits. The court

found that these tactics were aimed at reporting what training materials for Jason Stinson’s

company called the “magic” income range between $16,000 and $18,000, regardless of the

client’s actual financial circumstance, in order to obtain the maximum amount in refunds from

the IRS. The court found that Jason Stinson’s customers were not aware of the false information

reported on their tax returns; and that return preparation fees were excessive – often more than

                                                 5
 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 6 of 10 PageID 6




$660 and sometimes $999 – and improperly based on the number of schedules submitted with

the returns and amount of the refunds fraudulently obtained. The court noted that Jason Stinson

had continued the fraudulent activity even throughout 2015, during the pendency of the

litigation, ceasing only when the preliminary injunction was issued in January 2016.

       21.       In addition to enjoining Jason Stinson and his business, the court’s March 6, 2017

memorandum and order required Jason Stinson to disgorge $949,952.47 in unjust profits to the

United States. The following day, March 7, 2017, the court entered a judgment in that amount

“for equitable monetary relief” in favor of the United States and against Jason Stinson.

       22.       Three days later, on March 10, 2017, Maria Sutton executed a document on behalf

of Central Florida Dream Realty entitled “Promissory Note,” purporting to characterize the

August 3, 2016 transfer of $150,000 from Jason Stinson to Central Florida Dream Realty as a

loan. This was done at the urging of Jason Stinson’s attorney. A copy of the purported

promissory note is appended as Exhibit 1 to this complaint. Upon information and belief, no

payments have been made on the note.

       23.       On March 17, 2017, 10 days following entry of judgment against Jason Stinson,

Central Florida Dream Realty transferred more than $81,000 out of its bank account. By July

2017 Central Florida Dream Realty’s bank accounts held less than $20,000.

       24.       Jason Stinson and Maria Sutton were married in June 2017. She is now known as

Maria Stinson.




                                                  6
 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 7 of 10 PageID 7




                                             COUNT 1

                         JUDGMENT FOR FRAUDULENT TRANSFER

         25.   The United States repeats the allegations set forth in paragraphs 7 through 24,

above.

         26.   Jason Stinson’s transfer of $150,000 to Florida Dream Realty on August 3, 2016,

was fraudulent, and within the scope of FSA § 726.105(1)(a), as the transfer was made with the

actual intent to hinder, delay or defraud the United States in its efforts to collect the judgment for

equitable monetary relief in the amount of $949,952.47, as shown, among other things, by the

following badges of fraud:

               a.      The transfer was to an insider;

               b.      The transfer was made during the pendency of litigation that resulted in a

$949,952.47 judgment against Jason Stinson, and after the district court had ruled that the United

States had a substantial likelihood of success on the merits;

               c.      Jason Stinson concealed other assets, namely, the approximately $375,000

in sale proceeds from four properties he sold through Eagle Nest Management LLC in late 2016

and early 2017;

               d.      The August 3, 2016 transfer was made for no consideration, because the

$150,000 note dated March 10, 2017, from Central Florida Dream Realty, created after entry of

judgment, was not consideration for the transfer that was made seven months earlier. The

purported note did not represent a true indebtedness;

               e.      Jason Stinson has defrauded the United States in the past, namely, through

his fraudulent tax return preparation business; and

                                                  7
 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 8 of 10 PageID 8




                f.     Three and a half years have passed since entry of the judgment, Jason

Stinson has in the interim had substantial assets with which to pay a significant portion of the

judgment, but he has chosen not to pay anything towards the judgment.

       27.      Jason Stinson’s transfer of $150,000 to Florida Dream Realty on August 3, 2016,

was constructively fraudulent, within the scope of FSA § 726.106(1), because:

                a.     The transfer was made for no consideration, as the $150,000 note dated

March 10, 2017, from Central Florida Dream Realty was a contrivance created after entry of

judgment, was not intended as a true note, and did not represent a true indebtedness; and

                b.     Jason Stinson was insolvent within the meaning of FSA § 726.103(1) on

August 3, 2016, because the liabilities to the United States he had incurred by that time, albeit

not yet reduced to judgment, exceeded the value of his assets.

       28.      The United States is entitled to: (a) the avoidance of the August 3, 2016, transfer

of $150,000, pursuant to FSA § 726.108(1)(a); (b) execution against any property purchased by

Central Florida Dream Realty with the $150,000 or its proceeds, pursuant to FSA § 726.108(2);

and a judgment in the amount of $150,000, plus prejudgment interest, pursuant to FSA

§ 726.109(2).

       29.      Maria Stinson has been the sole shareholder and sole officer of Central Florida

Dream Realty throughout its existence, and has exercised such control over the corporation that

its independent existence was and is a mere formality.

       30.      Maria Stinson participated in Jason Stinson’s fraudulent transfer of $150,000 on

August 3, 2016, by (a) agreeing to the scheme beforehand, (b) creating Central Florida Dream

Realty in June 2016, (c) causing her corporation to receive and spend the fraudulently transferred

                                                  8
 Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 9 of 10 PageID 9




funds; and (d) executing a spurious note three days after entry of judgment to create the false

appearance of consideration for the transfer.

         31.      Maria Stinson used Central Florida Dream Realty as a vehicle to effectuate Jason

Stinson’s August 3, 2016, fraudulent transfer and dissipated the corporation’s assets,

undermining the Government’s ability to recover the fraudulently transferred funds.

         WHEREFORE, the United States asks for judgment on Count 1 as follows:

         A. A determination that the transfer of $150,000 from Jason Stinson to Central Florida

               Dream Realty on August 3, 2016, was fraudulent as to the United States and may be

               avoided pursuant to FSA § 726.108(1)(a) to satisfy the United States’ judgment

               against Jason Stinson for equitable monetary relief in Case No. 6:14-cv-1534-ACC-

               TBS;

         B. A determination that pursuant to FSA § 726.108(2) the United States may execute on

               any proceeds of the fraudulent transfer; and

         C. A money judgment in the amount of $150,000, plus prejudgment interest from

               August 3, 2016, in favor of the United States and against Central Florida Dream

               Realty and Maria Stinson, jointly and severally.

                                               COUNT 2

                             EQUITABLE RELIEF REGARDING NOTE

         32.      The United States repeats the allegations set forth in paragraphs 7 through 24,

above.

         33.      The $949,952.47 judgment entered against Jason Stinson in United States v. Jason

Stinson, individually and doing business as LBS Tax Services and Nation Tax Services LLC.,

                                                    9
Case 6:20-cv-01350-PGB-GJK Document 1 Filed 07/29/20 Page 10 of 10 PageID 10




Case No. 6:14-cv-1534-ACC-TBS, is in the nature of equitable monetary relief, and is

enforceable through the Court’s inherent equitable powers, including through its civil contempt

powers.

       34.      In the event the Court concludes that the purported note attached as Exhibit 1 to

this complaint is bona fide, the United States is entitled to step into the shoes of Jason Stinson

and receive the payments on the note and enforce the note through a judgment, if appropriate.

       WHEREFORE, the United States asks the Court for judgment on Count 2, as an

alternative to the relief sought by way of Count 1, as follows:

       A. Requiring Jason Stinson to assign the note dated March 10, 2017, from Central

             Florida Dream Realty to the United States;

       B. Requiring Central Florida Dream Realty to make payments on the note directly to the

             United States; and

       a. Entering judgment in favor of the United States and against Central Florida Dream

             Realty for an appropriate amount in the event the note is in default.

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                               By:     __s/ Philip Doyle________________
                                                       PHILIP DOYLE
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       Post Office Box 310
                                                       Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Telephone: (202) 514-9673
                                                       Facsimile: (202) 514-4963
                                                       Email: Philip.A.Doyle@usdoj.gov



                                                  10
Case 6:20-cv-01350-PGB-GJK Document 1-1 Filed 07/29/20 Page 1 of 3 PageID 11




EXHIBIT 1
Case 6:20-cv-01350-PGB-GJK Document 1-1 Filed 07/29/20 Page 2 of 3 PageID 12
Case 6:20-cv-01350-PGB-GJK Document 1-1 Filed 07/29/20 Page 3 of 3 PageID 13
                  Case 6:20-cv-01350-PGB-GJK Document 1-2 Filed 07/29/20 Page 1 of 2 PageID 14
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
United States of America                                                                                     DEFENDANTS
                                                                                                            Maria Stinson, Central Florida Dream Realty, Inc., Jason Stinson


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Seminole
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
                                                                                                            Fritz Scheller, Esq.



II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 usc 7402
VI. CAUSE OF ACTION Brief description of cause:
                                           Fraudulent transfer action to enforce judgment in Case No. 6:14-cv-1534-ACC-TBS
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.               150,000.00                                                                         JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Judge Anne Conway                                                                           DOCKET NUMBER 6:14-cv-1534-ACC-TBS
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/29/2020                                                              /s/ Philip Doyle
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                Case 6:20-cv-01350-PGB-GJK Document 1-2 Filed 07/29/20 Page 2 of 2 PageID 15
JS 44 Reverse (Rev. 09/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
